Citation Nr: 0814603	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for a duodenal 
ulcer.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1952 to August 1952, and from November 1954 to October 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in October 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2006, the veteran withdrew his request for a hearing 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By a rating decision in July 1956, the RO granted service 
connection for a duodenal ulcer.  In June 2005, the veteran 
submitted a claim for a rating higher than 20 percent for a 
duodenal ulcer.  

The RO obtained treatment records from VA North Texas Health 
Care System from April 2002 through April 2005, and the 
veteran underwent a VA examination in February 2007.

In February 2008, the veteran submitted a statement claiming 
that his ulcer condition had worsened, and requested that 
treatment records from the VA Dallas Medical Center be 
obtained.  As the statement indicates a material change in 
the symptomatology, a reexamination is required.  38 C.F.R. § 
3.327(a).

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  Obtain records from the VA Dallas 
Medical Center since August 2006.

3.  After completion of the above, schedule 
the veteran for an appropriate VA 
examination to determine the nature, extent 
and severity of his duodenal ulcer 
disability.  The examiner should 
specifically state how often the veteran 
experiences episodes of severe symptoms, 
whether they are incapacitating and how long 
they last, whether the manifestations of the 
ulcer are continuous, whether the veteran 
has anemia, weight loss, pain that is only 
partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis, and recurrent melena. 

The claims folder must be made available to 
the examiner for review.

4.  After the above is completed, adjudicate 
the claim.  If the determination remains 
adverse to the veteran, furnish the veteran 
a supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



